Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 6, 2010, convicting defendant, after a jury trial, of assault in the second degree and public lewdness, and sentencing him to an aggregate term of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant challenges the evidence supporting the element of physical *692injury, asserting that the injured police officer exaggerated her injuries. However, we find no basis for disturbing the jury’s credibility determinations.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Catterson, Moskowitz and Acosta, JJ.